ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-024, concluding that MARK D. BOGARD of REGO PARK, NEW YORK, who was admitted to the bar of this State in 2008, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(b) (failure to keep client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), and good cause appearing;
It is ORDERED that MARK D. BOGARD is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.